Citation Nr: 1825556	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  15-41 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.  

2. Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus.   

3. Entitlement to service connection for erectile dysfunction, claimed as secondary to diabetes mellitus.  

4. Entitlement to service connection for a chronic kidney disorder, claimed as secondary to diabetes mellitus and hypertension.  


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from October 1958 to September 1960 and in the Air Force from January 1961 to January 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the RO. 

The Veteran testified at a Board video-conference hearing in March 2018 before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing has been made a part of the record. 

VA has provided all appropriate notification and assistance to the Veteran in the development of the claim. In light of the favorable decision with regard to the claim decided, no further discussion of the duties to assist and notify is necessary.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issues of entitlement to service connection for hypertension, erectile dysfunction and a chronic kidney disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, he was exposed to herbicides during his active duty service in Thailand during the Vietnam War era.


CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes mellitus have been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection - Diabetes Mellitus

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including diabetes mellitus, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, diabetes mellitus is a chronic disease.  38 U.S.C. § 1101. Therefore, section 3.303(b) is potentially applicable.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Veterans who during active service served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C. § 1116; 38 C.F.R. § 3.307.

VA has interpreted that regulation to mean that the presumption of service connection applies to those service members who physically set foot in the Republic of Vietnam. See Haas v. Peake, 544 F.3d 1306, 1308 (Fed. Cir. 2008). The majority of service members in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases (RTAFBs) of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang. If a veteran served on one of those air bases between February 28, 1961 and May 7, 1975 as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by his military occupational specialty (MOS), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis. VBA Manual M21-1, IV.ii.1.H.5.b. 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and early-onset peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309(e).  The enumerated diseases include diabetes mellitus, type 2. 38 U.S.C. § 1116; 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318. 

VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 68 Fed. Reg. 27630 -27641 (2003).  

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120   (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

The Veteran contends that he has diabetes mellitus that onset due to herbicide exposure during his service in Thailand during the Vietnam War era. Service personnel records show that the Veteran was stationed at the RTAFB Nakhon Phanom from April 1970 to November 1971 and RTAFB Udorn from September 1973 to August 1974. His military occupation was munitions maintenance. At RTAFB Nakhon Phanom, he supervised storage of conventional munitions in the storage area. He loaded and unloaded all shipments of munitions and supervised the warehousing and re-warehousing of all munitions. In addition he maintained the storage interior housekeeping and firefighting equipment. He also served as the munitions storage area fire warden. 

At RTAFB Udorn he reviewed OJT records, prepared lesson outlines of unit committed munitions and scheduled personnel for required training. He coordinated all training with the squadron training representative.

Service treatment records contain no documentation of complaints of or treatment for diabetes mellitus.

A November 2010 private treatment record confirms that the Veteran has diabetes mellitus, type 2. 

The Veteran submitted maps of the RTAFBs tending to show that the munitions storage area was located on the perimeter of the base. During his March 2018 hearing, the Veteran testified that the munitions storage area was located on the perimeter of the bases on which he served. Further, he testified that in performance of his duties in the munitions storage area, he would be next to or near the perimeter gate.

Affording him the benefit of the doubt, the Board finds that Veteran was exposed to herbicides while serving in Thailand during the Vietnam War. Specifically, while the Veteran's MOS was not that of a security policeman, security patrol dog handler, or a member of a security police squadron, he has submitted evidence indicating that his work area was located near the air base perimeter at Nakhon Phanom and Udorn and that he on occasion worked at or near the perimeter gate. The Veteran's credible statements are consistent with the places, duties, and circumstances of his military service.   

As the Veteran is presumed to have been exposed to an herbicide agent during his service in Thailand during the Vietnam War era, service connection for diabetes mellitus is warranted. 

The Board expresses no opinion regarding the severity of the disorder. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).


ORDER

Service connection for diabetes mellitus is granted. 


REMAND

The claims of service connection for hypertension, erectile dysfunction and a chronic kidney disorder are REMANDED for the following action:

1. Remand is required to afford the Veteran VA examination to determine whether he has current hypertension, erectile dysfunction and chronic kidney disorder that onset due to event or incident of his period of service, to include presumed herbicide exposure or was caused or aggravated by the now service-connected diabetes mellitus. 

2. Schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed hypertension. The VBMS file must be reviewed by the examiner. All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions - he asserts that his hypertension was caused or aggravated by his diabetes mellitus. After reviewing the entire record, the examiner should provide an opinion with supporting explanations as to the following: 

(A) Whether the Veteran's current hypertension onset due to event or incident of his period of service, to include presumed herbicide exposure.  

 (B) Whether the Veteran's current hypertension was CAUSED OR AGGRAVATED (permanent worsening) by service-connected diabetes mellitus or other service-connected disability.

If aggravation of current hypertension by service-connected diabetes mellitus or other service-connected disability is shown, the examiner should objectively quantify, to the extent possible, the degree of aggravation beyond the level of impairment had no aggravation occurred. 

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*October 2012 Kidney Conditions Disability Benefits Questionnaire (DBQ) documents diagnosis of, in pertinent part, hypertension. The date of diagnosis was 2011, per the Veteran's report. The physician indicated that the Veteran's hypertension was not due to his kidney dysfunction.  

*A June 2013 statement from the Veteran's treating physician reflects that the Veteran's diabetes is a contributing factor to his hypertension.  

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

3. Schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed erectile dysfunction. The VBMS file must be reviewed by the examiner. All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions - he asserts that his erectile dysfunction was caused or aggravated by his diabetes mellitus. After reviewing the entire record, the examiner should provide an opinion with supporting explanations as to the following: 

(A) Whether the Veteran's current erectile dysfunction onset due to event or incident of his period of service, to include presumed herbicide exposure.  

 (B) Whether the Veteran's current erectile dysfunction was CAUSED OR AGGRAVATED (permanent worsening) by service-connected diabetes mellitus or other service-connected disability.

If aggravation of current erectile dysfunction by service-connected diabetes mellitus or other service-connected disability is shown, the examiner should objectively quantify, to the extent possible, the degree of aggravation beyond the level of impairment had no aggravation occurred. 

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*November 2012 Male Reproductive Organ Conditions DBQ documents diagnosis of erectile dysfunction. The Veteran reported that he had experienced erectile dysfunction since 2005. The physician indicated that the etiology of the Veteran's erectile dysfunction was unknown.  

*A June 2013 statement from the Veteran's treating physician reflects that the Veteran's diabetes is a contributing factor to his erectile dysfunction.  

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

4. Schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed chronic kidney disorder. The VBMS file must be reviewed by the examiner. All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions - he asserts that his chronic kidney disorder was caused or aggravated by his diabetes mellitus. After reviewing the entire record, the examiner should provide an opinion with supporting explanations as to the following: 

(A) Whether the Veteran's current chronic kidney disorder onset due to event or incident of his period of service, to include presumed herbicide exposure.  

 (B) Whether the Veteran's current chronic kidney disorder was CAUSED OR AGGRAVATED (permanent worsening) by service-connected diabetes mellitus or other service-connected disability.

If aggravation of current chronic kidney disorder by service-connected diabetes mellitus or other service-connected disability is shown, the examiner should objectively quantify, to the extent possible, the degree of aggravation beyond the level of impairment had no aggravation occurred. 

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*July 2012 private treatment record documents diagnosis of chronic kidney disease, stage III. 

*October 2012 Kidney Conditions Disability Benefits Questionnaire (DBQ) documents diagnosis of chronic kidney disease, stage 3. The date of diagnosis for the chronic kidney disease was May 2012. 

*A July 2013 statement from the Veteran's treating physician reflects that the Veteran's chronic kidney disease is due to his hypertension and diabetes mellitus. 

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

5. After completing all indicated development, readjudicate the claims.

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

  

____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


